738 N.W.2d 229 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward JOHNIGAN, Defendant-Appellant.
Docket No. 133755. COA No. 267727.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the March 8, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *230 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.